Case 8:20-cv-00089-DOC-JDE Document9 Filed 01/21/20 Page 1ofi Page ID #:36

NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
OR OF PARTY APPEARING IN PRO PER

M. DANTON RICHARDSON (State Bar No. 141709)
mdantonrichardson@yahoo.com

LEO E. LUNDBERG, JR. (State Bar No. 125951)
leo.law.55@gmail.com

LAW OFFICE OF M. DANTON RICHARDSON

131 N. El Molino Ave., Suite 310

Pasadena, CA 91101

ATTORNEY(S) FOR: Little Orbit LLC

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
LITTLE ORBIT LLC, a California Limited Liability CASE NUMBER:

Company, 8:20—cv—00089-DOC-JDE
Plaintiff(s),

 

 

Vv.
DESCENDENT STUDIOS INC.,, a Texas

corporation, and ERIC PETERSON, an individual, CERTIFICATION AND NOTICE

 

 

OF INTERESTED PARTIES
Defendant(s) (Local Rule 7.1-1)
TO: THE COURT AND ALL PARTIES OF RECORD:
The undersigned, counsel of record for Plaintiff Little Orbit LLC

 

or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.

(List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

 

 

PARTY CONNECTION / INTEREST

LITTLE ORBIT LLC, a California Limited Liability Plaintiff
Company
DESCENDENT STUDIOS INC., a Texas corporation, Defendant
and
ERIC PETERSON, an individual Defendant

January 21, 2020 /s/ M. Danton Richardson

Date Signature

Attorney of record for (or name of party appearing in pro per):

Little Orbit LLC

 

 

CV-30 (05/13) NOTICE OF INTERESTED PARTIES
